          Case 5:19-cr-00797-OLG Document 18 Filed 11/20/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

USA                                                §
                                                   §
vs.                                                §   NO: SA:19-CR-00797(1)-OLG
                                                   §
(1) JOSE ANGEL HERNANDEZ                           §


                          ORDER SETTING
 MOTION IN LIMINE DEADLINE, PLEA DEADLINE, JURY SELECTION AND TRIAL

                 Motions in Limine shall be filed on Thursday, December 12, 2019.

                 Responses to motions in limine, proposed jury instruction, and voir dire shall be

filed on Thursday, December 26, 2019.

                 The deadline for notifying the Court, in writing of any plea bargain or plea

agreement entered into by the parties is Thursday, December 26, 2019. No plea bargain or plea

agreement entered into after that date shall be honored by this Court without good cause shown

for the delay.

                                JURY SELECTION AND TRIAL

                 Jury Selection and Trial is set for Monday, January 06, 2020 at 9:30 a.m. in

Courtroom Number One, on the First Floor of the, John H.                Wood, Jr. United States

Courthouse, 655 East Cesar E. Chavez Blvd., San Antonio Texas. Should a plea agreement be

reached and filed in this case and absent written objection filed contemporaneously therewith,

this case will be referred to a United States Magistrate Judge for the purpose of administering the

plea of guilty and the Fed. R. Crim. P. 11 allocution, subject to final approval and the imposition

of sentence by the United States District Court.
          Case 5:19-cr-00797-OLG Document 18 Filed 11/20/19 Page 2 of 2




                 Attorneys are reminded that it is their duty to advise clients, witnesses and others

concerning rules of decorum to be observed in court. Local Court Rule AT-5. As a reminder to

the Attorney for the Defendant: If your client is in custody, arrangements should be made with

the U.S. Marshal Service prior to the date of jury selection and trial to ensure your client has

proper attire.

                 Attorneys are further reminded that whenever defendants or witnesses in a

criminal case have need for the services of the court interpreter, the attorney must inform the

Clerk, not later than five (5) days before they are to appear in court.

                 IT IS ORDERED that the Clerk of Court shall send a copy of this order to counsel

for defendant, the U. S. Attorney, U. S. Pretrial and the U. S. Probation Office. Counsel for

defendant shall notify the defendant of this schedule and, advise the defendant that he must be

present for all court proceedings unless excused by the Court.

                 All inquires pertaining to the above-mentioned schedule should be directed to

Jessica Urrutia Courtroom Deputy at (210) 472-6550, ext. 5020 or email

jessica_urrutia@txwd.uscourts.gov.


   IT IS SO ORDERED:

   20th day of November, 2019

                                                 ______________________________
                                                 ORLANDO L. GARCIA
                                                 CHIEF U.S. DISTRICT JUDGE
